Citation Nr: 1213542	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been presented to reopen a claim of service connection for chest pain.  

3.  Entitlement to service connection for a left knee disability, claimed as secondary to a service-connected right knee disability status post meniscectomy or service-connected degenerative disc disease of the lumbar spine.  

4.  Entitlement to an initial rating higher than 30 percent from January 12, 2007, and an initial rating higher than 50 percent from May 20, 2010 for a psychiatric disorder including panic disorder with agoraphobia, generalized anxiety disorder, major depressive disorder, and sleep terror disorder.  

5.  Entitlement to an initial compensable rating from September 5, 2004, and an initial rating higher than 20 percent from April 25, 2006, for degenerative disc disease of the lumbar spine.  


6.  Entitlement to an initial compensable rating from September 5, 2004, an initial rating higher than 20 from October 27, 2009, and an initial rating higher than 10 percent from May 1, 2010, for a right knee disability status post meniscectomy.  

7.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy.  

8.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy.  

9.  Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease.  

10.  Entitlement to an effective date earlier than February 23, 2009, for a 20 percent rating for cervical strain.  

11.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability. 


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney at Law


WITNESSES AT HEARING ON APPEAL
Veteran and C.H.

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 

The Veteran served on active duty from March 2000 to September 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions, dated in April 2005, September 2006, July 2007, April 2009, July 2009, and November 2009, of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that in a letter dated in June 2007 the RO notified the Veteran that his correspondence received in April 2006, wherein he expressed his disagreement with the RO rating decision of April 2005 which granted service connection and assigned initial ratings for degenerative disc disease of the lumbar spine and a right leg [now characterized as right knee] disability could not be accepted as a valid notice of disagreement because it was untimely.  Rather, the RO accepted the correspondence as reopened claims.  The Board observes that as the postmark date on the envelope of the correspondence received by the RO is April 22, 2006 (a Saturday), or exactly one year from the date that the RO mailed its award letter regarding the rating decision of April 2005, the Veteran's letter is timely under 38 C.F.R. § 20.305 (acceptance of postmark date and computation of time limit for filing a written document).  Thus, it is noted that the appeal regarding degenerative disc disease of the lumbar spine and a right knee disability arises from an initial rating decision awarding disability benefits where the Veteran desires a higher initial rating.  







In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims files.  The Veteran also testified at earlier hearings before a Decision Review Officer of the RO, in January 2009 and in April 2010, for which transcripts have also been obtained and associated with the file.  

The claim for a temporary total disability rating for a right knee disability on the basis convalescence under 38 C.F.R. § 4.30 and entitlement to a higher rating for cervical strain have been raised by the Veteran at his hearing in November 2011 (see Transcript, pp. 2-3 and 10), which are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO.  


REMAND

In letters dated in January 2007 and January 2009, the Veteran's attorney indicated that he had VA medical records of the Veteran related to his claim (he did not state which claim).  In January 2007, he noted that he had the medical records from Clarksburg VA Medical Center, dated from April 2005 to November 2006, consisting of 15 pages.  A review of the claims file indicates that records from August 2006 to November 2006 are not of record.  In January 2009, the attorney noted that he had the medical records from Louis A. Johnson (Clarksburg) VA Medical Center, dated from February 2007 to December 2008, consisting of 59 pages.  It does not appear from a review of the claims file that the RO is in receipt of the records.  In both letters, the attorney offered to send the records if the RO was unable to obtain the records electronically.  The RO should obtain the VA records.  






On the claim of service connection for a left knee disability, claimed as secondary to the service-connected right knee disability or to the service-connected degenerative disc disease of the lumbar spine, a clarifying medical opinion is needed to decide the claim. 

In November 2011, the Veteran testified that since his last VA examination he had right knee surgery and his knee was worse.  He also testified that his lumbar spine disability had worsened in terms of pain and range of motion since the VA examination in January 2011.  The Veteran should therefore be scheduled for VA examinations to assess the current level of impairment of the right knee and lumbar spine.  
   
In September 2011 and in December 2011, the Veteran's attorney submitted additional medical evidence in the form of private treatment records relevant to the lumbar spine, lower extremities, and right knee.  The Veteran has not waived his right to an initial RO consideration of the records. 

As for the claim for a total disability rating for compensation rating based on individual unemployability, it was raised by the Veteran at his hearing in November 2011 (see Transcript, pp. 25-26 and 28).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total disability compensation rating based on individual unemployability (either stated or implied by a fair reading of the claim or of the evidence of record) is not a separate claim for benefits, but part of the claim for increase.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability compensation rating based on individual unemployability.


2.  Obtain VA medical records from August 2006 to November 2006 and from February 2007 to December 2008 from the Clarksburg VA Medical Center.  

3.  Afford the Veteran a VA orthopedic examination by an examiner other than the one who conducted the examinations in 2010 and in 2011 to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation that any current left knee disability is etiologically related to, that is, caused by, or aggravated, increased in severity beyond the natural progression, by) either the service-connected degenerative disc disease of the lumbar spine with right lower extremity radiculopathy or the service-connected right knee disability. 

If however after a review of the record, an opinion on causation or aggravation) is not possible without resort to speculation, the VA examiner is asked to clarify whether causation or aggravation cannot be determined because there are several potential causes or aggravating factors, and, if so, identify the other potential causes or aggravating factors, when a service-connected disability is not more likely than any other disability or factor to cause or aggravate the left knee disability and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record, that is, 



there is no other test or records, if procurable, that would facilitate a more conclusive opinion, considering current medical knowledge and, if necessary, after a review of the medical literature. 

The Veteran's file must be made available to the VA examiner for review. 

4.  Afford the Veteran a VA orthopedic and neurological examination to determine the current level of severity of the service-connected degenerative disc disease of the lumbar spine and bilateral lower extremity radiculopathy.  

The VA examiner is asked to describe:  (a) range of motion in degrees of flexion of the lumbar spine, and any additional functional loss due to pain, painful movement, weakened movement, fatigue, or repetitive movement of the lumbar segments of the spine; (b) objective neurological abnormalities for each lower extremity in terms of whether radiculopathy is mild, moderate, moderately severe, or severe; and (c) any incapacitating episodes necessitating bed rest and treatment by a physician, and if so, the duration of the episodes. 

The VA examiner is also asked to express an opinion on the effect the service-connected disability has on the Veteran's employability.

The Veteran's file must be made available to the VA examiner for review. 

5.  Afford the Veteran a VA orthopedic examination to determine the current level of severity of the service-connected right knee disability. 

The VA examiner is asked to describe:  (a) range of flexion and extension in degrees; (b) any recurrent subluxation or lateral instability in terms of slight, moderate, and severe; (c) any signs or symptoms of cartilage impairment such as dislocation, locking, pain, and effusion, and (d) additional functional impairment of the knee caused by:  (i) functional loss due to pain or severe painful motion, including during flare-ups and following repetitive use; (ii) severe weakness; (iii) atrophy; (iv) excess fatigability; (v) excess motion; or (vi) incoordination.  If feasible, any additional functional loss should be expressed in terms of the degree of loss of flexion or extension.

The VA examiner is also asked to express an opinion on the effect the service-connected disability has on the Veteran's employability.

The Veteran's file must be made available to the VA examiner for review.

6.  After the above development is completed, determine whether a VA medical examination or medical opinion is needed to decide any of the remaining claims.






7.  After the claims are fully developed, adjudicate the claims to include a total disability rating for compensation based on individual unemployability.  
If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).



